Citation Nr: 1511422	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-28 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active naval service from September 1967 to March 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In October 2011, the Veteran requested a hearing before a Veterans Law Judge.  In November 2011, the Veteran submitted a written request to withdraw his request for a hearing.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The preponderance of the evidence fails to support a diagnosis of PTSD at any time during the appeal period.

2.  A chronic psychiatric disorder was not shown in service or for several years thereafter; and the preponderance of the evidence fails to establish that Veteran's diagnosed depressive disorder and anxiety disorder are etiologically related to his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depressive disorder, anxiety disorder, and PTSD, was not incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in March 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in February 2010.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  The claims file consists of service and VA treatment records.  No outstanding evidence has been identified that has not otherwise been obtained.

VA attempted to verify the Veteran's alleged in-service stressors.  These efforts were unsuccessful and, in a February 2010 memorandum, the RO made a formal finding that despite exhaustive attempts to develop the evidence, there was insufficient information to verify the Veteran's alleged PTSD stressors.  Moreover, as this matter is being denied on the basis that the record does not support a diagnosis of PTSD, or that his diagnosed depressive disorder or anxiety disorder are related to his military service, to include his purported stressors, further development to verify the Veteran's stressor(s) would not result in a change in the outcome of this decision.

A VA examination was conducted in September 2011.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is more than adequate, is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claims to be adjudicated.  VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). 38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board in March 2010.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he suffers from PTSD as a result of events that occurred during his active duty in Vietnam while deployed onshore and in combat.  He also contended that he was offered the Purple Heart as he was injured during a security mission.

At the time of his September 1967 intake examination, the Veteran had a normal psychiatric examination.  He denied having a drug habit, depression, excessive worry, or nervous trouble of any sort.  His service treatment records contain no evidence of any psychiatric complaints during his active service.  Likewise, his s February 1969 separation examination shows he continued to have a normal psychiatric examination.  His service treatment records simply contain no evidence of any psychiatric complaints.  In addition, his service personnel records do not show any combat related medals or the award of a Purple Heart in support of his contentions.

The VA determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the U.S. Army and Joint Serviced Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archived and Records Administration (NARA) records.

The record contains no evidence of any psychiatric complaints, treatment, or diagnosis until over thirty-five years after his separation from service.  In March 2005, the Veteran started mental health treatment and was initially diagnosed with depressive disorder, anxiety disorder, and PTSD in nearly complete remission.  By April 2005 he no longer had any symptoms of PTSD.  However, the Veteran was diagnosed with depressive disorder, anxiety disorder, and PTSD two months later in June 2005.

After a treatment gap of three years, he returned to psychiatric treatment in June 2008.  He was initially diagnosed with depressive disorder and anxiety disorder as his PTSD was referred to as being in the "past" with only mild symptoms.  By May 2009, he was "assessed" with PTSD, but the records no longer contained a diagnosis of PTSD.  

The Veteran was afforded a VA examination in September 2011.  The examination consisted of a review of the Veteran's service records, claims file, medical records, and lay statements from the Veteran's family.  In addition, the examiner conducted an interview and mental status examination of the Veteran.  The Veteran reported not having any psychiatric treatment during his active service.  The examiner noted that while the Veteran was diagnosed with PTSD in March 2005, the diagnosis did not include the full DSM-IV criteria.  In addition, the examiner noted that the most recent assessments of PTSD also did not include the full DSM-IV criteria.  The Veteran's symptoms included anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood, but he did not meet the full criteria for PTSD. The Veteran was diagnosed with anxiety disorder, not PTSD.  In addition, the examiner opined that the Veteran's anxiety disorder was not caused by or due to his active service.  The examiner based this opinion on the lack of any objective evidence for treatment while in service and the lack of any formal treatment for an Axis I condition other than alcohol dependence until over thirty years after his service.  The examiner also opined that the Veteran's depressive disorder and anxiety disorder were not due to or the result of his active service.  The examiner based this opinion as the Veteran's first contact with psychiatry did not occur until over sixteen years after his active service and the contact was for alcohol dependence treatment.

Based upon the evidence of record, the Board finds that the totality of the evidence fails to support a diagnosis of PTSD at any time during the appeal period  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  It is true that a diagnosis of PTSD has been listed.  Such was identified in the Veteran's VA treatment notes as well as on the September 2011 VA examination.  However, after interviewing and examining the Veteran and reviewing the clinical record, the VA examiner explicitly concluded that the diagnostic criteria to support a PTSD diagnosis had not been met.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for his opinions.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Without a diagnosis of PTSD, the Veteran fails to meet the requirements of service connection set out under 38 C.F.R. § 3.304(f).  Service connection for PTSD is denied.

There is likewise no evidence that an acquired psychiatric disorder, to include depressive disorder and anxiety disorder, had its onset in service or within a year of service discharge or is otherwise etiologically related to service.  The record contains no evidence of any mental health symptoms in service, at discharge, and after his separation from service until over thirty-five years later but for references to alcohol dependency treatment sixteen years after his separation from service.  There is also no competent medical opinion of record which relates any of the Veteran's psychiatric disorders to his service.  To the contrary, as stated, the VA examiner clearly indicated that there was no relationship between the Veteran's depressive disorder and anxiety disorder and his active service, to include the significant stressors that he alleges.

The Veteran and his family members contend that he has an acquired psychiatric disorder related to his service in Vietnam.  He asserts that he suffers from PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Although the Board acknowledges that the Veteran and his family members are competent to report symptoms such as depression or anxiety, there is no indication that they are competent to etiologically link any such symptoms to a current diagnosis.  Neither the Veteran nor his family members have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or his family members received any special training or acquired any medical expertise in evaluating or diagnosing psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value. The lay opinions are also outweighed by the medical opinion of record. 

In summary, as the preponderance of the evidence is against the claim, service connection for an acquired psychiatric disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, and PTSD, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


